Citation Nr: 0724803	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for an 
acquired psychiatric disorder, to include anxiety disorder.  

In October 2006, the appellant and his spouse testified 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with the claims file.  

The appeal is remanded to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his claim was 
reopened and service connection was granted on appeal.  

The duty to assist also includes obtaining medical treatment 
records when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  At the 
aforementioned hearing on appeal, the veteran testified to 
have received post-service outpatient treatment from Briggs 
Clinic between 1957 and 1959.  It appears that the AOJ has 
not made an attempt to obtain the veteran's medical records.  
On remand, the AOJ should ask the veteran to identify health 
care providers who have treated him for his psychiatric 
disorder and attempt to obtain relevant treatment records if 
not already in the claims file, in particular, records from 
the Briggs outpatient treatment clinic between 1957 and 1959.  

Further, the Statement of the Case issued to the appellant 
must be complete enough to allow the appellant to present his 
or her argument before the Board and must contain a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 19.29 (2006).

In March 2004, the RO determined that no new and material 
evidence had been submitted by the veteran to reopen his 
service connection claim, which was previously denied in 
August 1957.  To reopen a previously denied claim, the 
veteran needs to submit new and material evidence to satisfy 
the standard for claims filed after August 29, 2001.  See 
38 U.S.C.A. § 5108 (West 2002).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In this regard, the appellant has not been afforded the laws 
and regulations pertaining to reopening previously and 
finally denied claims in the November 2005 Statement of the 
Case.  To ensure due process, on remand, the AOJ should issue 
a Supplemental Statement of the Case that includes the laws 
and regulations pertaining to new and material evidence as it 
affect claims filed after August 29, 2001.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a), 19.29(b) (2006).  Since the veteran is seeking 
to reopen a previously denied claim for service connection, 
VA must not only advise him of what constitutes new and 
material evidence under the provisions of 38 C.F.R. § 
3.156(a) (2006), but must also inform the veteran of the 
bases upon which his prior claim was denied under the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additionally, the veteran and his representative raised the 
issue regarding whether an August 1957 rating decision 
denying service connection for a psychiatric disorder, should 
be reversed on the grounds of clear and unmistakable error 
(CUE).  The Board finds this CUE issue to be inextricably 
intertwined with the new and material issue currently on 
appeal.  Presently, the AOJ has not had the opportunity to 
adjudicate the CUE issue.  Accordingly, the Board finds that 
the new and material claim must be remanded to the AOJ in 
accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Court held in Harris that all 
issues "inextricably intertwined" with the issue(s) 
certified for appeal, are to be identified and developed 
before appellate review.  Id.  It would be premature and 
prejudicial for the Board to consider the issue of new and 
material evidence for service connection for a psychiatric 
disorder at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board reminds the appellant and his representative that 
to establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. 
§ 3.159 (2006).  In particular, the AOJ 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to reopen 
his previously denied claim for service 
connection for an acquired psychiatric 
disorder, to include an anxiety disorder 
and must not only advise him of what 
constitutes new and material evidence 
needed to reopen a service connection, 
but must also inform the veteran of the 
bases upon which his prior claim was 
denied under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his psychiatric 
disorder since his discharge from service 
in 1957 through the present.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the AOJ should obtain 
records, if any, from the Briggs 
outpatient clinic between 1957 and 1959.  
If records are unavailable and future 
attempts to retrieve the records are 
futile, please have the health care 
provider so indicate.

3.  The AOJ should request a statement of 
specificity from the veteran and his 
representative and remind them of the 
requirements of Russell v. Principi, 3 
Vet. App. 310 (1992).  Then the AOJ 
should formally adjudicate the issue of 
whether the August 1957 rating decision, 
which denied service connection for an 
acquired psychiatric disorder, contained 
CUE.  

If the determination is adverse to the 
veteran, the AOJ should provide the 
veteran and his representative with 
notice of appellate rights, specifically 
the right to file a notice of 
disagreement within one year of notice of 
the determination.  If appellate review 
is initiated by the filing of a notice of 
disagreement, the AOJ should issue a 
Statement of the Case with the applicable 
law and regulations regarding he claim of 
CUE.  Then, the appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response.  If the veteran does 
not complete a timely appeal regarding 
the CUE issue, the AOJ should return the 
case to the Board for further appellate 
consideration of his claim of new and 
material evidence for service connection 
for an acquired psychiatric disorder, if 
otherwise in order.

4.  If the CUE claim is granted, the AOJ 
should readjudicate the issue of new and 
material evidence for service connection 
for an acquired psychiatric disorder and 
issue a Supplemental Statement of the 
Case with the appropriate laws and 
regulations regarding new and material 
evidence to reopen a previously denied 
claim, to include 38 C.F.R. § 3.156 
(2006).  This Supplemental Statement of 
the Case should also include any evidence 
added to the record since the November 
2005 Statement of the Case.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



